Title: To Thomas Jefferson from Edward Carrington, 14 May 1788
From: Carrington, Edward
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            New York May 14. 1788
          
          Mr. Barlow of Connecticut will have the Honor to call on you with this letter. I have not the pleasure of a personal acquaintance with him but his Literary Talents have considerably distinguished him as a poetical as well as prose writer, and he is introduced to me as a Gentleman deserving your countenance. Permit me to recommend him to your attention and civilities. He conducts to the Marquis de La Fayette, the Eldest son of our illustrious Friend Genl. Greene, who is sent at the particular request of that Noble Man, to receive his education under his direction in France. I have given the little Fellow a few lines to you and directed him to deliver them in person. It is unnecessary for me to solicit for him the attention of one who so well knew his Father.
          I had the pleasure to write you pretty fully on the 25th. Ult. by Mr. Paradise, since which no event has taken place except the adoption of the Constitution in Maryland, by a Majority of 63 against 11. South Carolina is now sitting and the general countenance of intelligence from thence, is much in favor of the Measure. There seems to be no doubt entertained of an adoption by a considerable Majority. Would this be the case it will give eight States. Virginia being the next to set will meet under very critical circumstances, because upon her decision will, in my opinion, depend not the fate of the Measure, but whether some degree of convulsion shall, or shall not, attend its Maturation. It will have gone too far to be retracted, and even Virginia herself, should she in the first instance reject, must afterwards come in. Indeed New Hampshire will certainly accede when she re-assembles, and compleate the Nine for giving action to the project, but a decision in the Negative in Virga. would, in one moment, give additional life to the Minority in Pensylvania, whose opposition has taken a stubborn stand, and the appeal may in that quarter, be to the sword, nor will I venture a conjecture upon the effect such an effort there, will have amongst the opposers in Virginia. I hope, however, that the possibility of a calamity of this sort, will have its effect on some of the more wise in the opposition, and incline them to adopt rather than  run such a hazard. Should Virga. adopt, we shall at once have a Government, the issue of a thorough revolution, without the violent means which have uniformly been requisite for the like events elsewhere. I pray God we may exhibit to the world this instance of our superior wisdom and benevolence.
          I do myself the pleasure to send you by Mr. Barlow a volume containing a Number of Periodical papers which have been written in this City upon the occasion of the Constitution. They are written, it is supposed, by Messrs. Madison, Jay and Hamilton. The Numbers run to as many more, the remainder are to form a second vol. which will be published in a few weeks. I will do myself the pleasure to send it to you as soon as it is done.
          Mr. Madison, in a Letter which he wrote me a few days ago, requested me to obtain the first and second volumes of the Philosophical Transactions of the society in Philada. and forward them to you. Upon enquiry I find that the 1st. vol. is not in print, having been destroyed during the War. The second I have got the favor of Mr. Barlow to take with him for you. I am told the 1st. is to be reprinted. When it is done we will take care to forward it to you. During Mr. Madisons absence in Virginia I am aware of your dependance upon me for regular information upon the progress of the business of the constitution and shall omit no opportunity of writing.
          I have the Honor to be, My dr. Sir with the most sincere regard Yr. Friend & Hble St.,
          
            Ed. Carrington
          
        